FILED
                              NOT FOR PUBLICATION                            APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CANDIDO ROSAS OCAMPO; et al.,                     No. 07-74381

               Petitioners,                       Agency Nos.     A095-296-457
                                                                  A095-296-458
  v.                                                              A095-296-459

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Candido Rosas Ocampo, Victoria Sanchez Hernandez, and their son, natives

and citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen. Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the motion failed to set forth any new facts or submit any new

evidence contrary to the Immigration Judge’s dispositive determination that they

failed to demonstrate the continuous physical presence required for cancellation of

removal. See id. (The BIA’s denial of a motion to reopen shall be reversed if it is

“arbitrary, irrational, or contrary to law.”); see also 8 U.S.C. § 1229b(b)(1).

Petitioners’ due process claim therefore fails. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error for due process violation).

      PETITION FOR REVIEW DENIED.




                                           2                                      07-74381